MEMORANDUM **
David Wayne Menz appeals from the 40-month sentence imposed following his guilty-plea conviction for assault with a dangerous weapon, in violation of 18 U.S.C. § 113(a)(3). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the sentence for reasonableness, see United States v. Booker, 543 U.S. 220, 260-64, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), and we affirm.
Menz contends that the district court imposed an unreasonable sentence when it sentenced him to a term of imprisonment which was three months above his advisory guidelines range. We disagree.
We have previously stated that, “[t]o comply with the requirements of Booker, the district court must have sufficiently considered the Guidelines as well as the other factors listed in 18 U.S.C. § 3553(a).” United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.2006). The record demonstrates that the district court did, in fact, specifically consider the advisory guidelines range and § 3553(a) before imposing Menz’s 40-month sentence. Therefore, Menz’s sentence is not unreasonable. See id. (stating that the requirement to consider the § 3553(a) factors necessitates “a showing that the district court considered the statutorily-designated factors in imposing a sentence”).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.